EXHIBIT 10.1 EXCLUSIVE RIGHT TO LICENSE AGREEMENT Oncolin Therapeutics, Inc.of Houston, Texas would like to evaluate Genistein analogs and the Pharmaceutical Research Institute ( PRI ) and Dr. Janusz Obukowicz would like to have the same analogs evaluated and therefore agree to the following terms: 1.Oncolin Therapeutics will have an exclusive worldwide right to license patents and patent applications covering composition and/or use of Genistein analogs for cancer treatment for a period of 9 months from receipt of compounds to be tested at $4,000.00/patent. If the company requires additional time , Oncolin would pay an additional $8,000/patent for a 6 month extension. 2.PRI will supply 1-2 of its best compounds for evaluation initially providing 100 mg quantities for in vitro evaluation and gram quantities of 1-2 compounds for in vivo evaluation for a small fee not to exceed $5,000. The results of these experiments will be provided to PRI. 3.If Oncolin desires to license these patents the terms would include : a)milestones of$100,000 successful completion of Phase I/II clinical trial $400,000 successful completion of Phase II clinical trial $900,000 NDA approval b)2.5% royalty on sales of product c)PRI would have an exclusive commercial supply agreement to be the principal supplier ( minimum of 70%) of drug substance and full exclusivity for the European market provided PRI has an approved GMP facilitywith the capacity required. 4.
